SUMMARY ORDER
Petitioner Yan Yue Lu, a citizen of the People’s Republic of China, petitions for review of a December 14, 2004 BIA decision affirming the decision of an Immigration Judge dated September 16, 2003, denying her application for relief pursuant to the Convention Against Torture. In re Yan Yue Lu, No. A 96 001 233 (B.I.A. Dec. 14, 2004), aff'g No. A 96 001 233 (Immig. Ct. N.Y. City Sept. 16, 2003).
In her petition, Lu alleges that she is afraid to return to China because her cousin had illegally emigrated to Japan and was arrested and beaten in jail for three months when he returned. Lu also presents background materials which she argues support this fear. None of the materials, however, present “particularized evidence” that a citizen in her situation “more likely than not” be tortured upon her return to China. Accordingly, Lu’s petition is controlled by our ruling in Lin v. U.S. Dep’t of Justice, 432 F.3d 156 (2d Cir.2005), and the petition for review of the order of the Board of Immigration Appeals is hereby DENIED.